Diont Judge,
(concurring):
Plaintiff’s astute and able counsel submit the following argument in his behalf: “No complaint showing the cause of action appears, and defendants below waived their right to cause such pleading to be filed. There is no objection anywhere in the record to the absence of such pleading. Even upon the trial in the circuit court no pleading- in the nature of a complaint such as is mentioned in section 50, chapter 50, of the Code, was put in by the plaintiff below, or exception to its absence taken. Nothing in the record shows the cause of action, and it would only appear herein from the evidence upon the trial, which is not made a part of this record, and is not before this Court. How, then, can plaintiffs in error ask this Court to say that a j udg*206ment did exist upon the same cause of action when that cause of action is not shown to this court?” In this argument the counsel determines the case against himself, for, if there is no complaint, there is no case. A judgement is the conclusion of the law from the pleadings and evidence, and if there are no pleadings on which to found a judgment, there can be no judgment. Section 9, chapter 131, Code, among other things, provides: “Any party may avail himself of any error appearing on the record by which he is prejudiced, without excepting thereto.” In this case the parties submitted the same to the court on the law and the evidence. The very first inquiry for the court then was, is there a complaint sufficient to justify a judgment? And, if not, judgment for the plaintiff was improper, as there was nothing on which to found it. He should have then ordered the pleading's to be properly made up and entered of record, or dismissed the case as a false clamor. In the case of Riley v. Jarvis, 43 W. Va., 43, (26 S. E. 369), Judge Brannon says: “When the circuit court came to enter judgment on the verdict, if it had looked back on the whole record, it would have seen that that verdict stood on evidence without pleading to admit it, and so it could not g'ive judgment for the. plaintiff, but ought either to give judgment for the defendants non ob-stante veredicto, becaiise no case was proven against defendants on the pleadings; or award a new trial, to let the plaintiff restore his count to receive that evidence.” And on page 367 he says: “Though you have ever so strong a case for recovery under the evidence, you cannot recover without a declaration to admit the evidence.” In O'Connor v. Dils, 43 W. Va., 54, (26 S. E. 354), this Court determined, although not appearing- in the syllabus, that a summons in a justice’s court is not a part of the pleading's, aiid cannot be treated as a complaint. See Judge Holt’s opinion, page 357. “It is no part of the function of the summons to state the facts constituting the cause of action; that is the function of the complaint.” In the case of State to use of Robinson v. Brookover, 42 W. Va., 292, (26 S. E. 174), this Court held unanimously that “it is error for the circuit court to hear and finally determine a controverted casein the absence of express agreement to thq *207contrary, without proper pleas filed and issues joined therein.” This applies to the pleadings on the part of the plaintiff as well as the defendant, and to cases before a justice as well as in a court of record. The proper 'manner of setting up by plea a former judgment in bar, and the trial thereof, is stated in the case of Davis v. Trump, 43 W. Va., 191, (27 S. E. 397), to which counsel’s attention is directed. In Steph. PI. 204, it is said: “Whenever, on examination of the whole record, right appears on the whole not to have been done, and judgment appears to have been given for one of the parties when it should have been given for the other, this will be error of law.” It was the duty of the plaintiff, under section SO of chapter SO of the Code, to file his complaint, or, if oral, to have the substance thereof spread upon the justice’s record. Without such complaint, he is not entitled to recover, even thoug-h the defendant does not object for want of the same, for it is an error apparent on the record, which he has a right to take advantage of in an appellate court.. If the complaint is insufficient in law, defendant may object thereto, and require its amendment, or ask for a bill of particulars. Goff v. Miller, 41 W. Va., 684, (24 S. E. 643). If there is no complaint, he need not object, but on a final hearing is entitled to a judgment of dismissal, unless plaintiff asks leave to supply the defect. “There is one principle, however, that pervades both cases at common law and under the statute. It is that, if plaintiff either states a defective title, or omits altogether to state any title or cause of action, neither the common law nor statute cures the error or omission; for the plaintiff need not prove more than is expressly laid in his declaration, or is necessarily implied from the facts which are stated. Doug. 658; Saund. ubi supra; Bailey v. Clay, 4 Rand. (Va.) 346. If he states a defective title, by his own showing he ought not to recover; if he states no title, the presumption is irresistible that he cannot, upon the trial, have made out a case entitling him to a judgment, and therefore it will be arrested. * * * But where he altogether omits to state any title or ground of action, it cannot be presumed he proved any at the trial, since he is bound to prove only what is laid in his declaration, or is necessary to any of the facts charged *208in it.” 2 Tuck. Comm. 307. This Court would probably do right in this case to dismiss the action, and give judgment for the defendants, and plaintiff would not be injured thereby, as from the record of the justice and the various papers copied in the record, but not by any order either before the justice or in the circuit coui't, made parts thereof, the plaintiff already has a judgment on which he can issue an execution and make his money; but, the court not being allowed to presume as to what was the cause of action, and the circuit court having given judgment for the plaintiff without certifying the facts on which it is founded, and the defendants excepting thereto, that injustice may not be done, it becomes necessary to award a repleader, that the record may be properly made up, and the rights of the parties justly determined. A repleader is not usually awarded to him who makes the first fault in pleading (2 Tuck. Comm. 313), and for this reason, if the judgment had been for the defendant, it could not now.be disturbed. Judgment having been rendered for the plaintiff, the circuit court must have assumed that a proper complaint was made a part of the record, and, his attention not having- been directed to the defect, and it being- noticed for the first time in this Court, opportunity should be given to supply the same, which can only be done by reversing'and remanding the case.